CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT,
MARKED BY [*****], HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




February 16, 2016


To:
Qorvo, Inc.

7628 Thorndike Road
Greensboro, NC 27409
Attn:        Robert G. Clancy
Telephone:    336-678-8106
Facsimile:    336-678-0427


From
Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker
Telephone: 646-855-5821
Facsimile: 646-822-5633


Re:
Issuer Forward Repurchase Transaction

(BofAML Reference Number: 168545133)
Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and Qorvo, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). The terms of the Transaction shall be set forth in this
Confirmation and a Supplemental Terms Notice in the form of Schedule A hereto
(the “Supplemental Terms Notice”) that references this Confirmation. This
Confirmation and the Supplemental Terms Notice together shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.
This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Trade Date:
February 16, 2016

Seller:
BofA

Buyer:
Counterparty

Shares:
The common stock of Counterparty, par value USD 0.0001 per share (Ticker Symbol:
“QRVO”)

Prepayment:
Applicable






--------------------------------------------------------------------------------




Prepayment Amount:
As provided in Annex B to this Confirmation.

Prepayment Date:
The first Exchange Business Day following the Trade Date

Exchange:
Nasdaq Global Select

Related Exchange(s):
All Exchanges

Calculation Agent:
Bank of America, N.A. All calculations and determinations by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any determination, adjustment or calculation by the Calculation Agent,
the Calculation Agent will upon request by Counterparty promptly following (and,
in any event, within five Exchange Business Days of) such request, provide to
Counterparty a report (in a commonly used file format for the storage and
manipulation of financial data without disclosing any confidential or
proprietary models or other information that is confidential or proprietary)
displaying in reasonable detail the basis for such determination, adjustment or
calculation, as the case may be.

Valuation Terms:
Initial Period Averaging Dates:
Each of the consecutive Exchange Business Days commencing on, but excluding, the
Trade Date and ending on, and including, the Initial Period End Date (or if such
date is not an Exchange Business Day, the next following Exchange Business Day).

Initial Period End Date:
The Scheduled Initial Period End Date; provided that BofA shall have the right,
in its absolute discretion, at any time to accelerate the Initial Period End
Date to any date that is on or after the Earliest Initial Period End Date by
delivery of a Supplemental Terms Notice to Counterparty no later than 8:00 P.M.,
New York City time, on the accelerated Initial Period End Date. BofA shall
determine the Minimum Shares, the Initial Price, the Floor Price and the Cap
Price in the manner set forth below, and shall deliver to Counterparty a
Supplemental Terms Notice substantially in the form of Schedule A to this
Confirmation.

Scheduled Initial Period End Date:
As provided in Annex B to this Confirmation.

Earliest Initial Period End Date:
As provided in Annex B to this Confirmation.

Averaging Dates:
Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Trade Date and ending on and
including the Final Averaging Date.

Final Averaging Date:
The Scheduled Final Averaging Date; provided that BofA shall have the right, in
its absolute discretion, at any time to accelerate the Final Averaging Date, in
whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the Scheduled Trading Day immediately preceding the
Settlement Date.

In the case of any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), BofA shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction as it deems
appropriate, in a commercially reasonable manner, in order to take into account
the occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial


2

--------------------------------------------------------------------------------




Accelerations that occur during the term of the Transaction). For the avoidance
of doubt, such adjustments shall be administrative or mechanical in nature and
shall (i) not be based on an observable market, other than the market for the
Shares, or an observable index, other than an index calculated or measured
solely by reference to the Counterparty's own operations, (ii) be commercially
reasonable in nature as permitted by the Transaction (such as to consider
changes in volatility, expected dividends, stock price, strike price, stock loan
rate or liquidity relevant to the Shares and Dealer’s ability to maintain a
commercially reasonable hedge position in the underlying shares) and (iii)
retain the Counterparty’s right for any settlement to be in Shares.
Scheduled Final Averaging Date:
As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration Date:
As provided in Annex B to this Confirmation.

Valuation Date:
The Final Averaging Date.

Averaging Date Disruption:
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Initial
Period Averaging Date or any Averaging Date, the Calculation Agent may, if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the Initial
Period End Date or the Scheduled Final Averaging Date, as the case may be, in
accordance with Modified Postponement (as modified herein) and/or (ii) determine
that such Initial Period Averaging Date or Averaging Date is a Disrupted Day
only in part, in which case the Calculation Agent shall (x) determine the VWAP
Price for such Disrupted Day based on Rule 10b-18 eligible transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event and (y) determine the Initial Price or Settlement Price,
as the case may be, based on an appropriately weighted average instead of the
arithmetic average described under “Initial Price” or “Settlement Price,” as the
case may be, below. Any Exchange Business Day on which, as of the date hereof,
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full. Section 6.6(a) of the Equity Definitions is hereby
amended by replacing the word “shall” in the fifth line thereof with the word
“may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of the
Equity Definitions is hereby amended by replacing the word “shall” in the sixth
and eighth line thereof with the word “may.”

Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


3

--------------------------------------------------------------------------------




Regulatory Disruption:
Any event that BofA, in its good faith discretion and based on the advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (provided that
such requirements, policies and procedures relate to regulatory issues and are
generally applicable in similar situations and are applied in a consistent
manner in similar transactions) for BofA to refrain from or decrease any market
activity in connection with the Transaction. BofA shall notify Counterparty as
soon as reasonably practicable that a Regulatory Disruption has occurred and the
Initial Period Averaging Dates or Averaging Dates affected by it; provided that
Calculation Agent, in making any adjustment to the terms of the Transaction as a
result of a Regulatory Disruption, shall make any such adjustment by reference
of such event on Dealer assuming Dealer maintains a commercially reasonable
Hedge Position.

Settlement Terms:
Initial Share Delivery:
On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:
The second Exchange Business Day following the Trade Date.

Initial Shares:
As provided in Annex B to this Confirmation.

Minimum Share Delivery:
On the Minimum Share Delivery Date, BofA shall deliver to Counterparty a number
of Shares equal to the excess, if any, of the number of Minimum Shares over the
number of Initial Shares.

Minimum Share Delivery Date:
The first Exchange Business Day following the Initial Period End Date.

Minimum Shares:
As set forth in the Supplemental Terms Notice, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) the Cap Price.

Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

Settlement:
On the Settlement Date BofA shall deliver to Counterparty the Number of Shares
to be Delivered or, if the Number of Shares to be Delivered is a negative
number, the Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be Delivered:
A number of Shares equal to (i)(a) the Prepayment Amount divided by (b) the
Settlement Price minus (ii) the aggregate number of Shares delivered on the
Initial Share Delivery Date and the Minimum Share Delivery Date.

Settlement Price:
(a) if the Averaging Period Price is equal to or less than the Floor Price, the
Settlement Price shall be the Floor Price;

(b) if the Averaging Period Price is equal to or greater than the Cap Price, the
Settlement Price shall be the Cap Price; and
(c) if the Averaging Period Price is less than the Cap Price but greater than
the Floor Price, the Settlement Price shall be the Averaging Period Price.
Averaging Period Price:
(a) The arithmetic average of the VWAP Prices for all Averaging Dates minus (b)
the Discount.

VWAP Price:
For any Initial Period Averaging Date or Averaging Date, the Rule 10b-18 dollar
volume weighted average price per Share for such day based on transactions
executed during such day, as reported on Bloomberg Page “QRVO <Equity> AQR SEC”
(or any successor



4

--------------------------------------------------------------------------------




thereto) or, in the event such price is not so reported on such day for any
reason or is manifestly incorrect, as reasonably determined in good faith and in
a commercially reasonable manner by the Calculation Agent using a volume
weighted method.
Price Adjustment Amount:
As provided in Annex B to this Confirmation.

Floor Price:
As set forth in the Supplemental Terms Notice, to be the Maximum Share
Percentage of the Initial Price.

Maximum Share Percentage:
As provided in Annex B to this Confirmation.

Cap Price:
As set forth in the Supplemental Terms Notice, to be the Minimum Share
Percentage of the Initial Price.

Minimum Share Percentage:
As provided in Annex B to this Confirmation.

Initial Price:
As set forth in the Supplemental Terms Notice, to be the arithmetic average of
the VWAP Prices for all Initial Period Averaging Dates.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such postponement.
Extraordinary Events:
Consequences of Merger Events:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Tender Offer:
Applicable

Consequences of Tender Offers:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment



5

--------------------------------------------------------------------------------




(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Composition of Combined
Consideration:
Not Applicable

Consequences of Announcement
Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:
The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:
The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger
Events and Tender Offers:
The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:    
Change in Law:
Applicable

Failure to Deliver:
Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable

Increased Cost of Hedging:
Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
As provided in Annex B to this Confirmation.



6

--------------------------------------------------------------------------------




Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, BofA

Determining Party:
For all Extraordinary Events, BofA

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.    Account Details:
(a) Account for payments to
Counterparty:
To be provided separately upon request

(b) Account for payments to BofA:    
Bank of America
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No.: 0012334-61892
4.
Offices:

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party
(b) The Office of BofA for the Transaction is:
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036


5.    Notices: For purposes of this Confirmation:
(a) Address for notices or communications to Counterparty:
Qorvo, Inc.
7628 Thorndike Road
Greensboro, NC 27409
Attn:        Robert G. Clancy
Telephone:    336-678-8106
Facsimile:    336-678-0427
 
(b) Address for notices or communications to BofA:
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker
Telephone: 646-855-5821
Facsimile: 646-822-5633

6.    Additional Provisions Relating to Transactions in the Shares.
(a)    Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date and the Minimum Shares delivered on the Minimum
Share Delivery Date may be sold short to Counterparty. Counterparty further
acknowledges and agrees that BofA may, during (i) the period from the date
hereof to the


7

--------------------------------------------------------------------------------




Valuation Date or, if later, the Scheduled Earliest Acceleration Date without
regard to any adjustment thereof pursuant to “Special Provisions regarding
Transaction Announcements” below, and (ii) the period from and including the
first Settlement Valuation Date to and including the last Settlement Valuation
Date, if any (together, the “Relevant Period”), purchase Shares in connection
with the Transaction, which Shares may be used to cover all or a portion of such
short sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by BofA, the number
of Shares purchased by BofA on any day, the price paid per Share pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of BofA. It is the intent of
the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take any action that results in the Transaction not so complying with
such requirements. Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether BofA
effects any purchases of Shares in connection with the Transaction, (B) during
the period beginning on (but excluding) the date of this Confirmation and ending
on (and including) the last day of the Relevant Period, neither Counterparty nor
its officers or employees shall, directly or indirectly, communicate any
information regarding Counterparty or the Shares to any employee of BofA or its
Affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b‑5 promulgated under the Exchange Act and (D) Counterparty will not alter or
deviate from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares. Counterparty also acknowledges and
agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.
(b)    Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.
(c)    Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofA of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
(d)    During the Relevant Period, Counterparty shall (i) notify BofA prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofA following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofA following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofA of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.
(e)    Without the prior written consent of BofA, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by


8

--------------------------------------------------------------------------------




means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period.
7.    Representations, Warranties and Agreements.
(a)    In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:
(i)    As of the Trade Date, and as of the date of any election by Counterparty
of the Share Termination Alternative under (and as defined in) Section 10(a)
below, (A) none of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
(ii)     Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(iv)    Prior to the Trade Date, Counterparty shall deliver to BofA a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably request. Counterparty has
publicly disclosed its intention to institute a program for the acquisition of
Shares.
(v)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(vii)    On the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the corporate laws of the jurisdiction of its
incorporation.
(viii)    No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of BofA or its affiliates owning or holding (however defined) Shares.
(ix)    Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date.


9

--------------------------------------------------------------------------------




(x)    Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.
(xi)    Counterparty is (i) a corporation for U.S. federal income tax purposes
and is organized under the laws of Delaware and (ii) a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.
(b)    Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(c)    Counterparty acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty represents and
warrants to BofA that (i) it has the financial ability to bear the economic risk
of its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
(d)    Counterparty agrees and acknowledges that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
8.    Agreements and Acknowledgements Regarding Hedging.
Counterparty acknowledges and agrees that:
(a)     During the Relevant Period, BofA and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
(b)     BofA and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
(c)     BofA shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
(d)     Any market activities of BofA and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9.    Special Provisions regarding Transaction Announcements.
(a)    If a Transaction Announcement occurs on or prior to the Settlement Date,
the Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Settlement Price and the Price Adjustment Amount) as the
Calculation Agent determines in good faith appropriate to account for the
economic effect of the Transaction Announcement (and, for the avoidance of
doubt,


10

--------------------------------------------------------------------------------




in such event the Number of Shares to be Delivered may be reduced below zero
pursuant to the proviso to such definition). If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.
(b)    “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the good faith and commercially reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction. For the avoidance of
doubt, announcements as used in this definition of Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.
“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “85%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
10.    Other Provisions.
(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofA to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofA, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if BofA would owe Counterparty
the Payment Obligation and Counterparty does not elect to require BofA to
satisfy such Payment Obligation by the Share Termination Alternative in whole,
BofA shall have the right, in its sole discretion, to elect to satisfy any
portion of such Payment Obligation that Counterparty has not so elected by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, BofA shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, with respect to
the Payment Obligation or such portion of the Payment Obligation for which the
Share Termination Alternative has been elected (the “Applicable Portion”):
Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by BofA, that BofA shall deliver to Counterparty the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the



11

--------------------------------------------------------------------------------




Cash Settlement Payment Date were the Early Termination Date, the Forward Cash
Settlement Amount were zero (0) minus the Payment Obligation (or the Applicable
Portion, as the case may be) owed by Counterparty, and “Shares” as used in Annex
A were replaced by “Share Termination Delivery Units.”
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b)    Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.
(c)    Indemnification. In the event that BofA or the Calculation Agent or any
of their Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with any matter
referred to in this Confirmation, Counterparty shall reimburse BofA or the
Calculation Agent or such Affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold BofA or the Calculation Agent or such
Affiliate harmless on an after-tax basis against any losses, claims, damages or
liabilities to which BofA or the Calculation Agent or such Affiliate may become
subject in connection with any such action, proceeding or investigation, except
to the extent it is finally judicially determined that such losses, claims,
damages, or liabilities result from gross negligence or bad faith of BofA or the
Calculation Agent or a breach by BofA or the Calculation Agent of any of its
covenants or obligations hereunder. If for any reason the foregoing


12

--------------------------------------------------------------------------------




indemnification is unavailable to BofA or the Calculation Agent or such
Affiliate or insufficient to hold it harmless, then Counterparty shall
contribute to the amount paid or payable by BofA or the Calculation Agent or
such Affiliate as a result of such losses, claims, damages or liabilities (i) in
such proportion as is appropriate to reflect the relative benefits received by
Counterparty on the one hand and BofA or the Calculation Agent or such Affiliate
on the other hand in the matters contemplated by this Confirmation or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
received by Counterparty on the one hand and BofA or the Calculation Agent or
such Affiliate on the other hand in the matters contemplated by this
Confirmation but also the relative fault of Counterparty and BofA or the
Calculation Agent or such Affiliate with respect to such losses, claims, damages
or liabilities and any other relevant equitable considerations. The relative
benefits received by Counterparty, on the one hand, and BofA or the Calculation
Agent or such Affiliate, on the other hand, shall be in the same proportion as
the Prepayment Amount bears to the customary brokerage commission for share
repurchases multiplied by the Number of Shares to be Delivered, which number may
be estimated for purposes of this sentence if the relative benefits are
calculated prior to the final determination of the Number of Shares to be
Delivered. The reimbursement, indemnity and contribution obligations of
Counterparty under this Section 10(c) shall be in addition to any liability that
Counterparty may otherwise have, shall extend upon the same terms and conditions
to the partners, directors, officers, agents, employees and controlling persons
(if any), as the case may be, of BofA or the Calculation Agent and their
Affiliates and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of Counterparty, BofA or the
Calculation Agent, any such Affiliate and any such person. Counterparty also
agrees that neither BofA, the Calculation Agent nor any of such Affiliates,
partners, directors, officers, agents, employees or controlling persons shall
have any liability to Counterparty for or in connection with any matter referred
to in this Confirmation except to the extent that any losses, claims, damages,
liabilities or expenses incurred by Counterparty result from the gross
negligence or bad faith of BofA or the Calculation Agent or a breach by BofA or
the Calculation Agent of any of its covenants or obligations hereunder. The
foregoing provisions shall survive any termination or completion of the
Transaction.
(d)    Staggered Settlement. If BofA would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, BofA may, by notice to Counterparty on or prior
to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.
(e)    Adjustments. For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.
(f)    Transfer and Assignment. BofA may transfer or assign without any consent
of the Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to (i) any of its affiliates, (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of, BofA or (iii)
any person of credit quality equivalent to BofA. At any time at which any Excess
Ownership Position or a Hedging Disruption exists, if BofA, in its discretion,
is unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to BofA such
that an Excess Ownership Position or a Hedging Disruption, as the case may be,
no longer exists, BofA may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that BofA so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 10(a)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 9.0%, (ii) BofA or any “affiliate”
or “associate” of BofA would own in excess of 13% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law or (iii) BofA,
BofA Group (as defined below) or any person whose ownership position would be
aggregated with that of BofA or BofA Group (BofA, BofA Group or any such person,
a “BofA Person”) under any federal, state or local laws, regulations or
regulatory orders applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns,


13

--------------------------------------------------------------------------------




constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to (x)
the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a BofA Person under Applicable Laws and with respect to
which such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that BofA and any of its affiliates or any other person subject to aggregation
with BofA, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which BofA is or may be deemed to be a part (BofA and any such
affiliates, persons and groups, collectively, “BofA Group”) beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that, as a result of a change in law, regulation or
interpretation after the date hereof, the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such number) and (B) the denominator of which is the number of
Shares outstanding on such day.
(g)    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of BofA, any Shares (the “Hedge Shares”) acquired
by BofA for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by BofA without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow BofA
to sell the Hedge Shares in a registered offering, make available to BofA an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
satisfactory to BofA, substantially in the form of an underwriting agreement for
a registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to BofA, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford BofA a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided that if BofA, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 10(g) shall apply at the election of Counterparty;
(ii) in order to allow BofA to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to BofA, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to BofA, due diligence rights (for BofA or any
designated buyer of the Hedge Shares from BofA), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to BofA (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate BofA for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from BofA at the Volume Weighted
Average Price on such Exchange Business Days, and in the amounts, requested by
BofA. “Volume Weighted Average Price” means, on any Exchange Business Day, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page QRVO <equity> VAP (or any successor thereto)
in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on
such Exchange Business Day (or if such volume-weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
(h)    Additional Termination Event. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and BofA shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below the
Threshold Price (as provided in Annex B to this Confirmation).
(i)    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(i)     Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;


14

--------------------------------------------------------------------------------




(ii)     The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: “(c) If
‘Calculation Agent Adjustment’ is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
an economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:” and clause (B) thereof is hereby
amended by inserting, after “the Forward Price,” “the Minimum Shares” and the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, stock loan rate or liquidity relative to the relevant Shares)”;
(iii)     Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;
(iv)     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;
(v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and
(vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(j)    No Netting and Set-off. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(k)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(l)    Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
(m)     Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or


15

--------------------------------------------------------------------------------




the Agreement (including, but not limited to, any right arising from any Change
in Law, Hedging Disruption, Increased Cost of Hedging or Illegality).
(n)    Tax Matters
(i)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(ii)
HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.

(iii)
Tax documentation. Counterparty shall provide to BofA a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Counterparty has become obsolete or incorrect.
Additionally, Counterparty shall, promptly upon request by BofA, provide such
other tax forms and documents requested by BofA.

(o)    Termination Currency. The Termination Currency shall be USD.
(p)    Agreements regarding the Supplemental Terms Notice.
(i)     Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Supplemental Terms Notice for the Transaction.
Upon receipt of the Supplemental Terms Notice, Counterparty shall promptly
execute and return the Supplemental Terms Notice to BofA; provided that
Counterparty’s failure to so execute and return the Supplemental Terms Notice
shall not affect the binding nature of the Supplemental Terms Notice, and the
terms set forth therein shall be binding on Counterparty to the same extent, and
with the same force and effect, as if Counterparty had executed a written
version of the Supplemental Terms Notice.
(ii)    Counterparty and BofA agree and acknowledge that (A) the transactions
contemplated by this Confirmation will be entered into in reliance on the fact
that this Confirmation and the Supplemental Terms Notice form a single agreement
between Counterparty and BofA, and BofA would not otherwise enter into such
transactions, (B) this Confirmation, as amended by the Supplemental Terms
Notice, is a “qualified financial contract”, as such term is defined in Section
5-701(b)(2) of the General Obligations Law of New York (the “General Obligations
Law”); (C) the Supplemental Terms Notice, regardless of whether the Supplemental
Terms Notice is transmitted electronically or otherwise, constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (D) this Confirmation constitutes a prior “written
contract”, as set forth in Section 5-701(b)(1)(b) of the General Obligations
Law, and each party hereto intends and agrees to be bound by this Confirmation,
as supplemented by the Supplemental Terms Notice.
(iii)    Counterparty and BofA further agree and acknowledge that this
Confirmation, as supplemented by the Supplemental Terms Notice, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.
(q)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF


16

--------------------------------------------------------------------------------




OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(r)    Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.




17

--------------------------------------------------------------------------------






Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.




Yours sincerely,
BANK OF AMERICA, N.A.




By: /s/ Jake Mendelsohn
Name: Jake Mendelsohn
Title: Managing Director








Confirmed as of the date first above written:


QORVO, INC.




By: /s/ Robert G. Clancy
Name: Robert G. Clancy
Title: Vice President and Treasurer









--------------------------------------------------------------------------------






SCHEDULE A
SUPPLEMENTAL TERMS NOTICE


To:
Qorvo, Inc.

7628 Thorndike Road
Greensboro, NC 27409
Attn:        [    ]
Telephone:    [    ]
Facsimile:    [    ]
 
From:
Bank of America, N.A.



Subject:
Issuer Forward Repurchase Transaction



Ref. No:
168545133



Date:
[_______]




--------------------------------------------------------------------------------

Ladies and Gentlemen:


The purpose of this Supplemental Terms Notice is to notify you of certain terms
of the Transaction dated February 16, 2016 between Bank of America, N.A.
(“BofA”) and Qorvo, Inc. (“Counterparty”).
The definitions and provisions contained in the Confirmation dated as of
February 16, 2016 between BofA and Counterparty (the “Confirmation”) are
incorporated into this Supplemental Terms Notice. In the event of any
inconsistency between those definitions and provisions and this Supplemental
Terms Notice, this Supplemental Terms Notice will govern.
1.    The terms of the Transaction to which this Supplemental Terms Notice
relates are as follows:
Initial Period End Date:
[________], 2016

Minimum Shares:
[__________] [a number of Shares equal to (a) the Prepayment Amount divided by
(b) the Cap Price]

Initial Price:
USD[____] per Share [the arithmetic average of the VWAP Prices for all Initial
Period Averaging Dates]

Floor Price:
USD[____] [the product of [*****]% and the Initial Price]

Cap Price:
USD[____] [the product of [*****]% and the Initial Price]








--------------------------------------------------------------------------------







Yours sincerely,
BANK OF AMERICA, N.A.




By: _______________________________
Name:
Title:








Receipt Acknowledged:


QORVO, INC.




By: _______________________________
Name:
Title:




 





--------------------------------------------------------------------------------






ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofA in
writing on the date it notifies BofA of its election that, as of such date, (A)
none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

Electing Party:
Counterparty

Settlement Method
Election Date:
The date that is the earlier of (i) 3 Exchange Business Days prior to the
Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

Default Settlement Method:
Net Share Settlement

Special Settlement:
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

Settlement Valuation Dates:
A number of Scheduled Trading Days selected by BofA in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
later of the Settlement Method Election Date and the Final Averaging Date.



A-1

--------------------------------------------------------------------------------





Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2.    Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) the absolute value of the Number of
Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by BofA to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to BofA (which value shall take into account an illiquidity
discount resulting from the fact that the Restricted Payment Shares will not be
registered for resale), as determined in a commercially reasonable manner by the
Calculation Agent (the “Restricted Share Value”), and paragraph 3 of this Annex
A shall apply to such Restricted Payment Shares, and (ii) by delivery of the
Make-Whole Payment Shares as described in paragraph 4 below.
3.(a)    All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof.
(b)    As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BofA and any potential purchaser of any such Shares from
BofA (or any affiliate of BofA designated by BofA) identified by BofA shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities for companies of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them).
(c)    As of the date of delivery, Counterparty shall use its best efforts to
enter into an agreement (a “Private Placement Agreement”) with BofA (or any
affiliate of BofA designated by BofA) in connection with the private placement
of such Shares by Counterparty to BofA (or any such affiliate) and the private
resale of such Shares by BofA (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities for companies of similar size, in form and substance commercially
reasonably satisfactory to BofA, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, BofA and its
affiliates, and shall provide for the payment by Counterparty of all fees and
expenses in connection with such resale, including all fees and expenses of
counsel for BofA, and shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.
(d)    Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).
(e)    Counterparty expressly agrees and acknowledges that the public disclosure
of all material information relating to Counterparty is within Counterparty’s
control.


A-2

--------------------------------------------------------------------------------





4.    If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner. At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by issuers of a similar size. If, on any Exchange Business Day, all
Restricted Payment Shares and Make-Whole Payment Shares have been sold and the
Settlement Balance has not been reduced to zero, Counterparty shall (i) deliver
to BofA or as directed by BofA one Settlement Cycle following such Exchange
Business Day an additional number of Shares (the “Make-Whole Payment Shares”
and, together with the Restricted Payment Shares, the “Payment Shares”) equal to
(x) the Settlement Balance as of such Exchange Business Day divided by (y) the
Restricted Share Value of the Make-Whole Payment Shares as of such Exchange
Business Day or (ii) promptly deliver to BofA cash in an amount equal to the
then remaining Settlement Balance. This provision shall be applied successively
until either the Settlement Balance is reduced to zero or the aggregate number
of Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number. If on any Exchange Business Day, Restricted Payment Shares
and Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, BofA shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.
5.    Notwithstanding the foregoing, in no event shall Counterparty be required
to deliver more than the Maximum Deliverable Number of Shares hereunder.
“Maximum Deliverable Number” means the number of Shares set forth as such in
Annex B to this Confirmation. Counterparty represents and warrants to BofA
(which representation and warranty shall be deemed to be repeated on each day
from the date hereof to the Settlement Date or, if Counterparty has elected to
deliver any Payment Shares hereunder in connection with a Special Settlement, to
the date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.






A-3

--------------------------------------------------------------------------------








ANNEX B


Prepayment Amount:
 
USD 250,000,000
 
 
 
 
 
 
 
Scheduled Initial Period End Date:
 
[*****]
 
 
 
 
 
 
 
Earliest Initial Period End Date:
 
[*****]
 
 
 
 
 
 
 
Scheduled Final Averaging Date
 
[*****]
 
 
 
 
 
 
 
Scheduled Earliest Acceleration Date
 
[*****]
 
 
 
 
 
 
 
Initial Shares
 
3,065,229 Shares
 
 
 
 
 
 
 
Price Adjustment Amount
 
USD [*****]
 
 
 
 
 
 
 
Maximum Share Percentage
 
[*****]%
 
 
 
 
 
 
 
Minimum Share Percentage
 
[*****]%
 
 
 
 
 
 
 
Maximum Stock Loan Rate:
 
200 basis points
 
 
 
 
 
 
 
Initial Stock Loan Rate:
 
25 basis points
 
 
 
 
 
 
 
Threshold Price:
 
USD 17.50
 
 
 
 
 
 
 
Maximum Deliverable Number:
 
12,500,000
 
 





B-1